Mobley, Presiding Justice.
Appellant filed an application for habeas corpus contending that his concurrent sentences of ten years for burglary, and one year for escape, are illegal, asserting that he was illegally detained for three days after his arrest without being advised of his constitutional rights to remain silent and to have counsel present during questioning; that he was removed from jail and taken to a wooded section where he was beaten until he confessed to a crime he did not commit; that his plea of guilty was accepted without counsel being present to represent him; that his appointed counsel did not effectively assist him, and misled him by informing him that he was entering a plea of guilty to the charge of receiving stolen property.
At the hearing appellant testified in line with the contentions made in his petition for habeas corpus. Respondent introduced the interrogatories of Mr. Thomas M. Strickland, counsel appointed to represent appellant in the trial court, and documentary evidence which included the accusation charging appellant with burglary, the appointment of counsel, and the transcript of the preliminary hearing.
The trial judge was amply authorized to determine from the evidence that the plea of guilty to burglary and escape was voluntarily entered by appellant with full knowledge of the charge against him, and with effective assistance of counsel. It was not error to remand appellant to the custody of respondent.
Submitted February 8, 1971
Decided February 15, 1971.
Wesley Eugene Mitchell, Jr., pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William R. Childers, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.